EX‑35.14 (logo) Rialto CAPITAL 2016 Annual Statement of Servicer Compliance (Item 1123) Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of June 1, 2014 by and among Deutsche Mortgage & Asset Receiving Corporation as Depositor, KeyBank National Association as Master Servicer, Rialto Capital Advisors, LLC as Special Servicer, Wells Fargo Bank, National Association as Trustee, Wells Fargo Bank, National Association as Certificate Administrator, Paying Agent and Custodian and Situs Holdings, LLC as Operating Advisor relating to the Deutsche Mortgage & Asset Receiving Corporation, COMM 2014-CCRE18 Mortgage Trust, Commercial Mortgage Pass-Through Certificates (COMM 2014-CCRE18) The undersigned, a duly authorized officer of Rialto Capital Advisors, LLC, as special servicer (the “Special Servicer”) herein certifies to the following: 1.
